Exhibit 10.9

 

BLACK RAVEN ENERGY, INC.

 

EQUITY COMPENSATION PLAN

FORM OF RESTRICTED STOCK AWARD AGREEMENT

 

Name of Participant:

 

 

 

 

No. of Shares: 

 

Date of Grant:

 

 

 

 

 

 

 

Shares Vested:

 

Date:

 

Performance Measure:

 

 

 

 

 

 

A.                                   Black Raven Energy, Inc. (the “Company”)
wishes to give you an added incentive to continue in the long-term service of
the Company and to create in you a more direct interest in the future success of
the operations of the Company by granting you restricted shares of the Company’s
common stock (the “Common Stock”), pursuant to the provisions of the Company’s
Equity Compensation Plan (the “Plan”).

 

B.                                     The Company and you desire to set forth
the terms and conditions of such grant.

 

NOW THEREFORE, pursuant to the terms of this Restricted Stock Award Agreement
(this “Agreement”), the Company grants you the number of shares of Common Stock
(the “Shares” or the “Award”) indicated above.  Capitalized terms not explicitly
defined in this Agreement but defined in the Plan shall have the same
definitions as in the Plan or the Grant Notice, respectively.

 

The details of your Award are as follows:

 


1.                                       GRANT OF RESTRICTED STOCK.  SUBJECT TO
THE TERMS AND CONDITIONS OF THIS AGREEMENT, IN CONSIDERATION OF YOUR SERVICES TO
THE COMPANY, YOU HEREBY AGREE TO ACQUIRE FROM THE COMPANY, AND THE COMPANY
HEREBY AGREES TO GRANT TO YOU, THE AGGREGATE NUMBER OF SHARES SPECIFIED ABOVE.


 


2.                                       CLOSING/ESCROW OF UNVESTED SHARES.  AS
SECURITY FOR YOUR FAITHFUL PERFORMANCE OF THE TERMS OF THIS AGREEMENT AND TO
INSURE THE AVAILABILITY FOR DELIVERY OF YOUR SHARES UPON FORFEITURE HEREIN
PROVIDED FOR, YOU AGREE TO DELIVER THE DULY ISSUED STOCK
CERTIFICATE(S) EVIDENCING THE SHARES REGISTERED IN YOUR NAME TO THE SECRETARY OF
THE COMPANY OR THE SECRETARY’S DESIGNEE (“ESCROW AGENT”), AS ESCROW AGENT FOR
THE SHARES, PURSUANT TO THE TERMS OF THE PLAN.

 

--------------------------------------------------------------------------------



 


3.                                       NORMAL VESTING.  SUBJECT TO THE
LIMITATIONS CONTAINED HEREIN, THE SHARES YOU RECEIVE HEREUNDER WILL VEST AS
PROVIDED IN THE ABOVE TABLE UPON PERFORMANCE OF THE RELEVANT PERFORMANCE
MEASURE, PROVIDED THAT AT THE RELEVANT VESTING DATE YOU REMAIN CONTINUOUSLY
EMPLOYED BY THE COMPANY.


 


4.                                       ACCELERATED VESTING UPON DEATH,
DISABILITY OR RETIREMENT.  NOTWITHSTANDING SECTION 3 HEREOF, IN THE EVENT YOUR
CONTINUOUS EMPLOYMENT WITH THE COMPANY TERMINATES DUE TO YOUR DISABILITY OR
DEATH, ALL FORFEITURE RISK IMPOSED ON THE SHARES HEREUNDER SHALL LAPSE AND ALL
SHARES SUBJECT TO THIS AWARD SHALL IMMEDIATELY BECOME FULLY VESTED AND
NONFORFEITABLE.


 


5.                                       ACCELERATED VESTING UPON CHANGE OF
CONTROL.  NOTWITHSTANDING SECTION 3 HEREOF, THE SHARES SHALL VEST IMMEDIATELY
UPON A CHANGE OF CONTROL (AS DEFINED IN THE PLAN) IF YOU HAVE BEEN CONTINUOUSLY
EMPLOYED BY THE COMPANY THROUGH THE DATE IMMEDIATELY PRIOR TO THE OCCURRENCE OF
A CHANGE OF CONTROL.


 


6.                                       ISSUANCE OF UNRESTRICTED SHARES.  UPON
THE VESTING OF ANY SHARES, SUCH VESTED SHARES WILL NO LONGER BE SUBJECT TO
FORFEITURE AS PROVIDED IN SECTION 7 HEREOF, BUT WILL CONTINUE TO BE SUBJECT TO
ANY OTHER PROVISIONS OF THIS AGREEMENT. AS SOON AS PRACTICABLE AFTER VESTING OF
ANY SHARES, THE COMPANY SHALL DELIVER TO YOU CERTIFICATES ISSUED IN YOUR NAME
FOR THE NUMBER OF SHARES THAT HAVE VESTED.


 


7.                                       FORFEITURE.  EXCEPT AS OTHERWISE
DETERMINED BY THE COMMITTEE, IF YOUR EMPLOYMENT WITH THE COMPANY IS TERMINATED
FOR ANY REASON OTHER THAN DISABILITY OR DEATH AS STATED IN SECTION 4 HEREOF OR
YOU FAIL TO MEET THE SPECIFIED PERFORMANCE MEASURE AS OF THE RELEVANT VESTING
DATE, THEN ANY SHARES THAT HAVE NOT PREVIOUSLY VESTED SHALL BE FORFEITED BY YOU
TO THE COMPANY, YOU SHALL THEREAFTER HAVE NO RIGHT, TITLE OR INTEREST WHATSOEVER
IN SUCH SHARES, AND, IF APPLICABLE, YOU SHALL IMMEDIATELY RETURN TO THE COMPANY
ANY AND ALL CERTIFICATES REPRESENTING SUCH SHARES SO FORFEITED THEN IN YOUR
POSSESSION. ADDITIONALLY, YOU WILL EXECUTE AND DELIVER TO THE COMPANY ANY AND
ALL DOCUMENTATION NECESSARY TO EVIDENCE THE FORFEITURE OF SUCH SHARES AND THE
TRANSFER THEREOF TO THE COMPANY. THE COMPANY WILL BE AUTHORIZED TO CANCEL ANY
AND ALL CERTIFICATES REPRESENTING SUCH SHARES SO FORFEITED AND ISSUE AND DELIVER
TO YOU A NEW CERTIFICATE FOR ANY SHARES WHICH VESTED PRIOR TO FORFEITURE, IF
ANY.


 


8.                                       RIGHTS AS STOCKHOLDER.  SUBJECT TO THE
PROVISIONS OF THIS AGREEMENT, YOU SHALL EXERCISE ALL RIGHTS AND PRIVILEGES OF A
STOCKHOLDER OF THE COMPANY WITH RESPECT TO THE SHARES DEPOSITED IN ESCROW.  YOU
SHALL BE DEEMED TO BE THE HOLDER OF THE SHARES FOR PURPOSES OF RECEIVING ANY
DIVIDENDS THAT MAY BE PAID WITH RESPECT TO SUCH SHARES AND FOR PURPOSES OF
EXERCISING ANY VOTING, LIQUIDATION OR OTHER RIGHTS RELATING TO SUCH SHARES, EVEN
IF SOME OR ALL OF THE SHARES HAVE NOT YET VESTED AND BEEN RELEASED FROM THE RISK
OF FORFEITURE.


 


9.                                       LIMITATIONS ON TRANSFER.  IN ADDITION
TO ANY OTHER LIMITATION ON TRANSFER CREATED BY APPLICABLE SECURITIES LAWS, YOU
SHALL NOT SELL, ASSIGN, HYPOTHECATE, DONATE, ENCUMBER OR OTHERWISE DISPOSE OF
ANY INTEREST IN THE SHARES WHILE THE SHARES ARE SUBJECT TO THE RISK OF
FORFEITURE.  AFTER ANY SHARES HAVE BEEN FULLY VESTED AND NONFORFEITABLE, YOU
SHALL NOT SELL, ASSIGN, HYPOTHECATE, DONATE, ENCUMBER OR OTHERWISE DISPOSE OF
ANY INTEREST IN THE SHARES EXCEPT IN COMPLIANCE WITH THE PROVISIONS HEREIN AND
APPLICABLE SECURITIES LAWS.

 

2

--------------------------------------------------------------------------------



 


10.                                 RESTRICTIVE LEGEND.  ALL CERTIFICATES
REPRESENTING THE UNVESTED SHARES SHALL HAVE ENDORSED THEREON A LEGEND IN
SUBSTANTIALLY THE FOLLOWING FORM (IN ADDITION TO ANY OTHER LEGEND WHICH MAY BE
REQUIRED BY OTHER AGREEMENTS BETWEEN THE PARTIES HERETO):


 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RISK OF FORFEITURE
SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED HOLDER, OR SUCH
HOLDER’S PREDECESSOR IN INTEREST, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL
OFFICE OF THIS COMPANY.  ANY TRANSFER OR ATTEMPTED TRANSFER OF ANY SHARES
SUBJECT TO SUCH RISK OF FORFEITURE IS VOID WITHOUT THE PRIOR EXPRESS WRITTEN
CONSENT OF THE COMPANY.”

 


11.                                 TRANSFERABILITY.  YOUR AWARD IS NOT
TRANSFERABLE EXCEPT BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION AND SHALL
BE EXERCISABLE DURING YOUR LIFETIME ONLY BY YOU.


 


12.                                 AWARD NOT A SERVICE CONTRACT.  YOUR AWARD IS
NOT AN EMPLOYMENT OR SERVICE CONTRACT, AND NOTHING IN YOUR AWARD SHALL BE DEEMED
TO CREATE IN ANY WAY WHATSOEVER ANY OBLIGATION ON YOUR PART TO CONTINUE IN THE
EMPLOY OF THE COMPANY, OR OF THE COMPANY TO CONTINUE YOUR EMPLOYMENT.  IN
ADDITION, NOTHING IN YOUR AWARD SHALL OBLIGATE THE COMPANY OR AN AFFILIATED
CORPORATION, THEIR RESPECTIVE STOCKHOLDERS, BOARDS OF DIRECTORS, OFFICERS OR
EMPLOYEES TO CONTINUE ANY RELATIONSHIP THAT YOU MIGHT HAVE AS A DIRECTOR OR
CONSULTANT FOR THE COMPANY OR AN AFFILIATED CORPORATION.


 


13.                                 TAX CONSEQUENCES. YOU UNDERSTAND THAT UNLESS
A PROPER AND TIMELY SECTION 83(B) ELECTION HAS BEEN MADE AS FURTHER DESCRIBED
BELOW, GENERALLY UNDER SECTION 83 OF THE CODE, AT THE TIME THE SHARES VEST, YOU
WILL RECOGNIZE ORDINARY INCOME EQUAL TO THE FAIR MARKET VALUE OF THE SHARES THEN
VESTING.  YOU ARE SOLELY RESPONSIBLE FOR TAX OBLIGATIONS THAT ARISE AS A RESULT
OF THE VESTING OR SALE OF THE SHARES.  WHEN YOU RECOGNIZE INCOME UPON VESTING OF
THE SHARES, OR UPON FILING A SECTION 83(B) ELECTION AS DESCRIBED BELOW, THE
COMPANY SHALL HAVE THE RIGHT TO REQUIRE THE PAYMENT (THROUGH WITHHOLDING FROM
THE RECIPIENT’S SALARY OR OTHERWISE) OF ANY FEDERAL, STATE, LOCAL OR FOREIGN
TAXES BASED ON THE FAIR MARKET VALUE OF THE SHARES THEN VESTING (OR, IN THE CASE
OF AN ELECTION UNDER SECTION 83(B), AS OF THE DATE OF ISSUANCE).YOU ACKNOWLEDGE
THAT IT IS YOUR RESPONSIBILITY, AND NOT THE COMPANY’S, TO FILE A TIMELY ELECTION
UNDER CODE SECTION 83(B), EVEN IF YOU REQUEST THE COMPANY TO MAKE THE FILING ON
YOUR BEHALF.


 


14.


 


15.                                 NOTICES.  ANY NOTICES PROVIDED FOR IN YOUR
AWARD OR THE PLAN SHALL BE GIVEN IN WRITING AND SHALL BE DEEMED EFFECTIVELY
GIVEN UPON RECEIPT OR, IN THE CASE OF NOTICES DELIVERED BY MAIL BY THE COMPANY
TO YOU, FIVE (5) DAYS AFTER DEPOSIT IN THE UNITED STATES MAIL, POSTAGE PREPAID,
ADDRESSED TO YOU AT THE LAST ADDRESS YOU PROVIDED TO THE COMPANY.


 


16.                                 MISCELLANEOUS.


 


(A)                                  THE RIGHTS AND OBLIGATIONS OF THE COMPANY
UNDER YOUR AWARD SHALL BE TRANSFERABLE TO ANY ONE OR MORE PERSONS OR ENTITIES,
AND ALL COVENANTS AND AGREEMENTS HEREUNDER

 

3

--------------------------------------------------------------------------------



 


SHALL INURE TO THE BENEFIT OF, AND BE ENFORCEABLE BY THE COMPANY’S SUCCESSORS
AND ASSIGNS. YOUR RIGHTS AND OBLIGATIONS UNDER YOUR AWARD MAY ONLY BE ASSIGNED
WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY.


 


(B)                                 YOU AGREE UPON REQUEST TO EXECUTE ANY
FURTHER DOCUMENTS OR INSTRUMENTS NECESSARY OR DESIRABLE IN THE SOLE
DETERMINATION OF THE COMPANY TO CARRY OUT THE PURPOSES OR INTENT OF YOUR AWARD.


 


(C)                                  YOU ACKNOWLEDGE AND AGREE THAT YOU HAVE
REVIEWED YOUR AWARD IN ITS ENTIRETY, HAVE HAD AN OPPORTUNITY TO OBTAIN THE
ADVICE OF COUNSEL PRIOR TO EXECUTING AND ACCEPTING YOUR AWARD AND FULLY
UNDERSTAND ALL PROVISIONS OF YOUR AWARD.


 


17.                                 GOVERNING PLAN DOCUMENT.  YOUR AWARD IS
SUBJECT TO ALL THE PROVISIONS OF THE PLAN, THE PROVISIONS OF WHICH ARE HEREBY
MADE A PART OF YOUR AWARD, AND IS FURTHER SUBJECT TO ALL INTERPRETATIONS,
AMENDMENTS, RULES AND REGULATIONS WHICH MAY FROM TIME TO TIME BE PROMULGATED AND
ADOPTED PURSUANT TO THE PLAN.  IN THE EVENT OF ANY CONFLICT BETWEEN THE
PROVISIONS OF YOUR AWARD AND THOSE OF THE PLAN, THE PROVISIONS OF THE PLAN SHALL
CONTROL.


 

 

BLACK RAVEN ENERGY, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Recipient:

 

 

4

--------------------------------------------------------------------------------